Case 1:18-cv-09031-DLC Document 182 Filed 10/09/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

KATHRYN HYLAND, MELISSA GARCIA,
ELIZABETH TAYLOR, JESSICA SAINT-
PAUL, REBECCA SPITLER-LAWSON, No. 18-cv-903 1-DLC-BCM
MICHELLE MEANS, ELIZABETH
KAPLAN, JENNIFER GUTH, MEGAN
NOCERINO, and ANTHONY CHURCH

 

 

 

 

 

 

 

 

 

 

 

individually and on behalf of all others
similarly situated, USDC SDNY

Plaintiffs, ELECTRONICALLY FILED |

BOC #: HH

. DATE FILED: _10 | Zz
NAVIENT CORPORATION and NAVIENT
SOLUTIONS, LLC,

Defendants.

FINAL APPROVAL ORDER

 

WHEREAS, Plaintiffs Kathryn Hyland, Melissa Garcia, Elizabeth Taylor, Jessica Saint-
Paul, Rebecca Spitler-Lawson, Michelle Means, Elizabeth Kaplan, Jennifer Guth, Megan
Nocerino, and Anthony Church (“Plaintiffs” or “Class Representatives,” and collectively with the
other members of the Settlement Class, the “Settlement Class”) entered into a Settlement
Agreement and Release (the “Settlement Agreement”)! with Defendants Navient Solutions, LLC
and Navient Corporation (collectively, “Defendants” or “Navient”), on April 24, 2020 to resolve
the claims in the above-captioned class action lawsuit (the “Litigation”);

WHEREAS, the Court on June 19, 2020 issued an order granting preliminary approval of

the Settlement Agreement and conditional certification of the Settlement Class, and appointing the

 

! All terms not defined herein have the meaning ascribed to them in the Settlement Agreement.

 
Case 1:18-cv-09031-DLC Document 182 Filed 10/09/20 Page 2 of 7

Plaintiffs as Class Representatives and Plaintiffs’ counsel as Class Counsel (the “Preliminary
Approval Order”);

WHEREAS, the Settlement Administrator has filed proof of dissemination and
publication of the Short-Form Notice and the Long-Form Notice, and proof of maintenance of the
Class Settlement Website and Toll-Free Number (the “Class Notice”), in accordance with the
Notice Plan set forth in Section VI of the Settlement Agreement, as modified by the Court in the
Preliminary Approval Order;

WHEREAS, Plaintiffs filed a Motion for Final Approval of the Settlement Agreement and
Certification of the Settlement Class (the “Final Approval Motion”), an Application for Service
Awards for Class Representatives (the “Service Awards Application”), and an Application for
Award of Reasonable Attorneys’ Fees and Reimbursement of Expenses (the “Fees Application”)
on August 28, 2020, none of which was opposed by Navient;

WHEREAS, on October 2, 2020, a hearing was held before the Court to consider the
fairness, reasonableness, and adequacy of the proposed settlement and whether it should be finally
approved by the Court pursuant to a final approval order and judgment (the “Final Approval
Hearing”), after which hearing the Court requested that Class Counsel submit a revised proposed
final approval order (the “Final Approval Order”);

and

WHEREAS, the Court, having read and considered the Settlement Agreement and its
exhibits, the Final Approval Motion and its accompanying memorandum of law, the Service
Awards Application and its accompanying memorandum of law, the Fees Application and its
accompanying memorandum of law, the pleadings, all other papers filed in this Litigation, and all

matters submitted to it at the Final Approval Hearing, hereby finds that the Final Approval Motion

 

 
Case 1:18-cv-09031-DLC Document 182 Filed 10/09/20 Page 3 of 7

and the Service Awards Application should be GRANTED and the Fees Application should be
DENIED.
NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

FINAL APPROVAL OF THE SETTLEMENT AGREEMENT

1, The Settlement Agreement, including the releases contained therein, is approved as
being fair, reasonable, and adequate under Federal Rules of Civil Procedure 23(b}(2) and 23(e)
and in the best interest of the Settlement Class as a whole. Class Representatives and Defendants
are directed to implement the settlement in accordance with the terms and conditions of the
Settlement Agreement.

2, The Court further approves the Cy Pres Recipient, described in Section V.C of the
Settlement Agreement, to launch the PSLF Project, as set forth in the Term Sheet for Cy Pres
Recipient and PSLF Project Proposal, Dkt. 125-8, and to receive a total distribution of $2,250,000
from the Settlement Fund.

3. The Court finds that the Settlement Agreement was entered into at arm’s length by
experienced counsel, including after an in-person mediation supervised by the Honorable Barbara
C. Moses, United States Magistrate Judge of the United States District Court for the Southern
District of New York.

CERTIFICATION OF THE SETTLEMENT CLASS

4, The Settlement Class described herein is certified pursuant to Federal Rules of Civil

Procedure 23(b)(2)} and 23(e):
All individuals who, at any point from October 1, 2007 to the
Effective Date (i) have or had Federal Family Education Loans
(“EFEL”) or Direct Loans serviced by Navient; (ii) are or were
employed full-time by a qualifying public service employer or
employers for purposes of PSLF; and (iii) spoke to a Navient

customer service representative about subjects relating to eligibility
for PSLF.

 

 
Case 1:18-cv-09031-DLC Document 182 Filed 10/09/20 Page 4 of 7

5. Pursuant to Rule 23(a) of the Federal Rules of Civil Procedure, the Court finds, for
settlement purposes only, that: (a) the Settlement Class Members are so numerous as to make
joinder of all the Settlement Class Members impracticable; (b) there are questions of law and fact
common to the Settlement Class Members; (c) the claims of the Class Representatives are typical
of the claims of the Settlement Class Members; and (d) the Class Representatives and Class
Counsel will fairly and adequately protect the interests of the Settlement Class Members.

6. The Court further finds, for settlement purposes only, that Defendants are alleged
to have acted or refused to act on grounds that apply generally to the Settlement Class, and that
Settlement Class certification is accordingly proper under Rule 23(b)(2) of the Federal Rules of
Civil Procedure.

NOTICE TO SETTLEMENT CLASS MEMBERS

7. The Court finds that the Class Notice as modified by the Court in the Preliminary
Approval Order (a) fairly and adequately described the terms and effects of the Settlement
Agreement, (b) fairly and adequately described the date by which Class Counsel were required to
file the Final Approval Motion and Fees Application, (c) fairly and adequately described the
method and date by which any member of the Settlement Class could object to or comment upon
the Settlement Agreement, (d) set a date by which Class Counsel could respond to any objections
to the Settlement Agreement, and (ec) provided notice to the Settlement Class of the time and place
of the Final Approval Hearing. Subject to paragraph 16 below, the Court finds that the Class
Notice constituted appropriate and reasonable notice under the circumstances and otherwise met

all requirements of applicable law.

 

 

 
Case 1:18-cv-09031-DLC Document 182 Filed 10/09/20 Page 5 of 7

RELEASES

8. In accordance with the terms of Section [X.A.3 of the Settlement Agreement, upon
distribution to the Cy Pres Recipient, each Settlement Class Member and their related parties (de-
fined in the Settlement Agreement as “Releasing Class Member Parties”) release all claims for
monetary relief brought on an aggregate or class basis or for non-monetary relief arising out of the
same facts underlying this lawsuit (defined in the Settlement Agreement as “Released Class
Claims”) against Navient and its related parties (defined in the Settlement Agreement as “Released
Defendant Parties”), In accordance with the terms of Section [X.A.7 of the Settlement Agreement,
the Settlement Class does not release or discharge, but instead expressly preserves, the right of any
and all Settlement Class Members to file individual lawsuits for monetary relief on a non-class
basis and excluding Aggregate Actions.

9. In accordance with the terms of Section [X.A.2 of the Settlement Agreement, upon
payment of the Incentive Awards, each Class Representative and their related parties (defined in
the Settlement Agreement as “Releasing Class Representative Parties”) release all claims for mon-
etary or non-monetary relief arising out of the same facts underlying this lawsuit (defined in the
Settlement Agreement as “Released Class Representative Claims”) against each of the Released
Defendant Parties. In accordance with the terms of Section [X.A.8 of the Settlement Agreement,
the Class Representatives do not release, waive, or discharge claims to enforce any provision of
the Settlement Agreement. As set forth above in paragraph 8, all other Settlement Class Members
do not release or discharge, but instead expressly preserve, their right to file individual lawsuits
for monetary relief on a non-class basis and excluding Aggregate Actions.

10. In accordance with the terms of Section IX.A.9 of the Settlement Agreement, as of
the Effective Date of the Settlement Agreement, Navient and its related parties (enumerated in

Settlement Agreement § IX.A.9) release all claims for any damages or other relief relating to the

5

 

 
Case 1:18-cv-09031-DLC Document 182 Filed 10/09/20 Page 6 of 7

prosecution of this Litigation that Navient may have against the Class Representatives, Class

Counsel, and their related parties.

APPROVAL OF THE SERVICE AWARDS

11. The Court finds that the requested service awards are justified under the circum-
stances of this case in recognition of the time and effort that each Class Representative expended
in furtherance of this case and the personal risks and burdens incurred by the Class Representatives
on behaif of the class.

12, Each Class Representative is or was a public service employee who holds or held
at one time significant debts, and if properly advised, they would have had significant opportunity
to have those debts forgiven. An award of $15,000 will compensate each Class Representative for
only a fraction of the debt that they held at some point in time, if not currently. Nevertheless, the
Class Representatives agreed to give up the right to sue Navient individually.

13. In addition, the Class Representatives opened their lives to scrutiny when they
stepped forward on behalf of the class and laid bare their financial circumstances, their career
choices, and their personal histories, without which commitment this litigation could not have been
brought. There is evidence that the Class Representatives have suffered personal attacks because
they have served in their role as named Plaintiffs in order to benefit all class members. These
attacks should not be part of the burden of serving as Class Representatives.

14. Finally, because individualized issues regarding any misrepresentations or omis-
sions by Navient would likely have prevented class certification, and therefore there is likely no
monetary relief that could have been awarded to absent class members on an aggregate basis, there
is little risk that the Class Representatives breached their duty to absent class members in agreeing

to this settlement.

 

 

 

 
Case 1:18-cv-09031-DLC Document 182 Filed 10/09/20 Page 7 of 7

15. | Weighing all of those factors, the requested service awards ate approved and cach
Class Representative is awarded $15,000 pursuant to the Settlement Agreement.

ATTORNEYS’ FEES

16. | The Court declines to reach the merits of the Fees Application because counsel’s
papers, and therefore the Class Notice, did not disclose that the American Federation of Teachers
(“AFT”) had paid counsel’s fees or that an attorneys’ fees award would be used to reimburse AFT
for those payments. Therefore, under Settlement Agreement § V.C.4, the $500,000 requested for
such award shall be distributed to the Cy Pres Recipient, for a total distribution to the Cy Pres
Recipient of $2,250,000.

17. The Court reserves continuing and exclusive jurisdiction over Plaintiffs, Defend-
ants, and the Settlement Class with respect to the Settlement Agreement and this Order. Subject
to the foregoing, this Litigation is hereby dismissed with prejudice and without costs.

IT IS SO ORDERED.

7,
This ninth day of October, 2020 By: IL, td / y

n. Denise Cote
United States District Court Judge

 

 

 
